DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a tubular measuring system having a sensor at a predetermined position with respect to a datum and a processing device comprising a processor and a memory storing computer program code in signal communication with the sensor. The sensor generates a signal indicative of a feature of a tubular, and the processing device receives and processes the signal to determine position of the feature of the tubular with respect to the datum. Independent claim 1 is novel because examiner did not find prior art that taught measuring a first distance between a first point and a second point; positioning a first end of a downhole tool in alignment with the first point; measuring a second distance between the second point and a second end of the downhole tool; and determining length of the downhole tool based on the first and second distances. The novel feature of independent claim 27 is the tubular feature is a box or pin end connector of a tubular, and wherein the processing device is further operable to process the signal to determine a dimension of the box or pin end connector.  Furthermore, regarding independent claims 39 and 44, because examiner did not find prior art that taught all of the elements and limitations in the independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676